Citation Nr: 1451555	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a claimed right eye disorder, to include amblyopia and hypermetropia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2007 to May 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO.

In January 2012, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In October 2012, the Board issued a decision assigning separate 10 percent ratings, for the service-connected calluses of each foot.  

The Board also remanded the matter of service connection for a right eye disorder to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.  

The appeal is being remanded to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is entitled to service connection for a right eye disorder, as he believes that this disability was aggravated in service.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a). A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In addition, the Board notes that congenital or developmental abnormalities and refractive error are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury. See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

The private treatment records from the Nemours Children's Clinic dated in 2005 and 2006 showed that the Veteran was treated for refractive amblyopia of the right eye.

The Veteran's service entrance examination indicated that he had defective visual acuity in the right eye of 20/60 vision corrected to 20/40.  During service, he was seen for complaints of worsening right eyesight.  A Physical Evaluation Board (PEB) proceeding reflected a diagnosis of amblyopia and visual defect with generalized contraction in the right eye.  The Veteran's right eye vision was noted to be 20/400.  

Following service, a VA examination dated in December 2008 reflected right eye uncorrected distance vision of 20/400 and corrected distance vision of 20/200.   No organic cause was seen on examination, but the VA examiner stated that a formal neuro-ophthalmic evaluation and electrodiagnostic testing (ERG/EOG) might be necessary to determine if his eye condition was aggravated in service.  The examiner indicated that he could not rule out malingering.

In various written statements and during his hearing, the Veteran expressed his belief that his right eye vision worsened beyond the normal progression during service.

The Board remanded the matter in October 2012 for examination and opinion as to whether any right disorder was aggravated in service.

On January 2013 VA examination, the examiner diagnosed right eye amblyopia and noted that the condition had existed since childhood.  That examiner noted that amblyopia was noted on entrance examination with vision correctable to 20/40 on the right and that the service treatment records revealed no evidence of trauma to cause severe loss of vision or constriction of visual field.  With no organic cause seen on examination or in medical records, the examiner indicated that it would be mere speculation to report an etiology of the visual field and vision loss or if any aggravation had occurred.  He noted that he recommended a formal neuro-ophthalmic evaluation and possible electrodiagnostic testing.  

The Veteran was afforded another examination in March 2013.  Again, refractive amblyopia was diagnosed, and an onset in childhood was indicated.  The examiner noted that there had been a concern for malingering in the past.  She opined that, based on medical literature review, medical records review, and clinical experience,  the Veteran's refractive amblyopia did not have a permanent increase in severity beyond the natural progression during his period of active service.  The examiner indicated that the Veteran's right eye vision was better than initial testing demonstrated, and confirmed that his vision was 20/40 at distance and 20/30 at near.

In response to this examination, the Veteran submitted a statement dated in April 2013 and noted that he never underwent neuro-ophthalmic evaluation or ERG/EOG studies.  Moreover, he questioned how the findings of the March 2013 examiner were vastly different than all previous examiners.  Additionally the Veteran noted that the examiner had indicated the presence of a constriction in the right visual fields, but failed to provide an etiology opinion or any other discussion on that point.

Here, the Board notes that the March 2013 examiner did not indicate whether neuro-ophthalmic or ERG/EOG studies were necessary and that, while she indicated how she arrived at the better vision testing results for the right eye, she did not reconcile these findings with prior results indicating corrected right eye distance vision of 20/200.  Moreover, to the extent that the examiner indicated that she based her opinion on her medical expertise and a review of medical literature and records, she did not cite to any specific findings in her rationale. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, the Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id. 

For the reasons expressed, the medical opinion evidence currently of record is inadequate. Therefore, the Board finds that additional action to obtain the required medical opinion is necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should have the Veteran scheduled for another VA examination by a qualified examiner. The claims file must be made available to the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The examiner should specifically consider and address the 2008 and 2013 VA examiner's comments to the effect that neuro-ophthalmic testing and EIG/EOG studies may be necessary and perform such testing if warranted, or explain why such testing is not necessary.

The examiner should clearly identify all current right eye disease, to include refractive amblyopia and any constriction in the right visual field. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current eye disability that is due to a preexisting eye disorder worsened beyond the natural progress of the disorder by any injury or disease in service; or due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury, or is otherwise related to or had its onset in service. The examiner should address each diagnosis separately. 

In providing the requested opinion, the examiner should also reconcile the findings of the March 2013 VA examiner's findings with previous findings and examinations disclosing significantly worse right eye visual acuity.

The examiner is advised that the Veteran is competent to report symptoms and his experiences in service, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

2.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


